El Juez Asociado Señok Ortiz
emitió la opinión del Tribunal.
En estos casos consolidados, acordamos revisar las deci-siones del Tribunal Superior, Sala de San Juan, en los recur-sos de revisión Civil Núm. 85-2337 (906) y Civil Núm. 85-2346. (1)
En el primero el tribunal denegó la solicitud de revisión de la Puerto Rico Telephone Co. (la Telefónica), por entender que ésta no podía acudir al tribunal para que se revisara la decisión del oficial examinador nombrado, a tenor con el Regla-mento de Personal para los Empleados Gerenciales adoptado por la compañía el 4 de abril de 1983. (2) Entendió que la de-cisión del oficial examinador era final y definitiva, no sujeta a revisión judicial a instancias del patrono.
En el segundo caso el tribunal rechazó la contención de la compañía de que el recurso de revisión del empleado debía ser desestimado por haber sido radicado luego de transcurridos treinta días desde que se notificó la decisión del oficial exami-nador. Se basó en que no existe disposición estatutaria que fije un plazo jurisdiccional específico para la presentación por el empleado de un recurso de revisión. Por esa razón declaró sin lugar la moción de desestimación de la compañía. (3)
El trasfondo fáctico de los casos es el siguiente. El Sr. William Torres Solano era un empleado no unionado de la *200Telefónica. El 31 de mayo de 1984 un supervisor le comunicó por escrito que quedaba suspendido de empleo y sueldo inde-finidamente, por haber agredido con el puño en esa misma fecha, a un compañero de trabajo. El 22 de junio se le cambió la suspensión indefinida a un despido, efectivo al 31 de mayo, ya que esa era la sanción provista en la Regla 48 de la See. 10.4 del Reglamento de Personal para Empleados Gerenciales de la Puerto Rico Telephone Co. A tenor con dicho reglamento el empleado solicitó la revisión de la acción disciplinaria a la oficina del presidente de la compañía, por lo que el asunto fue remitido a un oficial examinador.
Luego de celebrada la vista evidenciaría y de recibir los alegatos de las partes, el oficial examinador confirmó el des-pido del señor Torres Solano por entender que había justa causa para el mismo. Sin embargo, a la luz de lo resuelto en Cleveland Board of Education v. Loudermill, 470 U.S. 532, 84 L. Ed.2d 494 (1985), ordenó que al empleado cesanteado se le pagara su sueldo desde el 31 de mayo de 1984 hasta el 15 de abril de 1985, fecha en que emitió su decisión. El examina-dor resolvió que el despido no podía ser efectivo sin concederle al empleado una previa oportunidad de ser oído.
Ambas partes acudieron al Tribunal Superior, Sala de San Juan, acogiéndose al procedimiento de revisión judicial de las decisiones administrativas. El tribunal dictó los pronuncia-mientos que señalamos anteriormente.
I
Al negarle a la Teléfonica el derecho a solicitar la revisión dé la decisión del oficial examinador, el tribunal de instancia utilizó el razonamiento siguiente.
Nos parece evidente que el recurso no procede. El oficial examinador en este caso actuó en virtud de la facultad que le confiere el Reglamento de Personal para los Empleados Ge-renciales de la Puerto Rico Telephone Co., adoptado por dicha compañía el 4 de abril 1983. Dispone el quinto pá-*201rrafo de la sección 12.3 de dicho Reglamento que en casos como el presente “El presidente de la compañía nombrará un oficial examinador ajeno a la compañía para que celebre una vista sobre la queja del empleado”. Dispone además el pá-rrafo séptimo de dicha misma sección que “La decisión del oficial examinador será final y definitiva”. Resulta claro de lo anterior que en virtud del citado Reglamento la Telefónica delegó en el oficial examinador escogido por el presidente de la compañía la facultad de tomar a nombre de la Telefónica la decisión final de la compañía en estos casos. Como conse-cuencia de ello la decisión del oficial examinador se convierte para todos los efectos en la decisión de la propia Telefónica. No puede entonces la Telefónica acudir en revisión al Tribunal para que aquí se revise la decisión del oficial examinador, pues ello equivale a que una agencia le pida al Tribunal que revise la decisión de la propia agencia. Exhibit 8, págs. 52-53.
Esta interpretación es claramente insostenible. Resolver que en ningún caso la Telefónica puede acudir a los tribunales para que se revise una determinación del oficial examinador, la coloca en una posición desventajosa. Equivale a resolver que estas decisiones sólo pueden revisarse a solicitud del empleado afectado. Se deja al patrono desprovisto de remedio, aunque la decisión sea producto de la arbitrariedad y la parcialidad, y sea claramente, errónea en derecho, (4) o el producto de fraude extrínseco o intrínseco. Si le diéramos entera validez a la in-terpretación del ilustrado magistrado, estaríamos resolviendo que la decisión del oficial examinador, que se supone sea una persona ajena e independiente de las partes, es final y defini-tiva para una sola de las partes.
A tenor con los principios de revisión implícita, Santos Rodríguez v. Fuentes Fluviales, 91 D.P.R. 56, 65 (1964); Ló*202pez v. Muñoz, Gobernador, 80 D.P.R. 4 (1957), y los princi-pios de igualdad de derechos procesales, F.S.E. v. Comisión Industrial, 105 D.P.R. 261 (1976), el tribunal tiene jurisdic-ción para acoger la solicitud de revisión de todas las partes afectadas.
La decisión de instancia tiene el efecto de negarle capaci-dad para acudir a los tribunales a una parte directamente afectada por una decisión que le resulta adversa. En este caso no sólo se le impone a la compañía la obligación de pagar una cantidad determinada, también se establece una norma de derecho que regirá todas las relaciones futuras entre la com-pañía y sus empleados acogidos al sistema de mérito. (5)
El reglamento exige que el oficial examinador sea una persona ajena a la compañía. Esto tiene el efecto de garantizar que la persona designada sea imparcial, sin atadura alguna a las partes. El oficial adjudica la controversia que se le somete. No es, como resuelve instancia, un agente o mandatario de la empresa o de la unión. Su decisión equivale a un dictamen judicial o cuasi judicial, sujeto a ser revisado.
Al establecer el reglamento que la decisión del oficial examinador sea final y definitiva, dicho concepto debe interpretarse como que con su decisión concluyen los procedimientos administrativos. Pero por las circunstancias señaladas, no puede tener el efecto de impedir la revisión judicial. Menos aún se le puede negar esta oportunidad a sólo una de ellas.
HH HH
Con relación a la revisión que ha iniciado el recurrido, señor Torres Solano, ante el Tribunal Superior, la Telefónica *203alega que debió desestimarse porque no cumplid con el término de treinta (30) días que dispone la Ley de Personal para acu-dir en revisión de las decisiones de J.A.S.A.P., el cual, según la parte peticionaria, es de aplicación a la Teléfoniea a la luz de lo resuelto en Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982). (6)
En el caso de Torres Ponce v. Jiménez, supra, se resolvió que por la naturaleza particular de la Telefónica ésta debería considerarse una de las agencias o instrumentalidades del Gobierno que funcionan como empresas o negocios privados, que están excluidos de la ley, pero que se les requiere que incorporen el principio de mérito en sus reglamentos de personal. 3 L.P.R.A. see. 1338. El hecho de que la ley exija a la Telefónica que incorpore el principio de mérito en su reglamento no lleva al resultado de hacerle aplicable el término que provee la Ley de Personal para la revisión judicial de las decisiones de J.A.S.A.P. En las Reglas Aplicables a los Recursos para la Revisión de Decisiones Administrativas ante el Tribunal Superior, 4 L.P.R.A. Ap. VIII-A, R. 5, se dispone que “[e]l recurso de revisión contra decisiones, órdenes, resoluciones y providencias dictadas por organismos o funcionarios administrativos, se presentará en la secretaría del Tribunal Superior dentro del término jurisdiccional dispuesto por ley”. (Énfasis suplido.) Por no existir una ley que fije un plazo jurisdiccional para la presentación de una revisión judicial como la del presente caso, es necesario que se le apliquen las normas de incuria. Hull Dobbs Co. v. Tribunal Superior, 82 D.P.R. 77, 79-80 (1961). Cualquier otro término debe ser específicamente aprobado por la Asamblea Legislativa.
*204HH HH
Por los fundamentos antes expuestos, se dictara sentencia para revocar la sentencia del Tribunal Superior, Sala de San Juan, en el caso Civil Núm. 85-2337 y confirmar la resolución y orden que emitiera dicha sala en el caso Civil Núm. 85-23U6.
Los Jueces Asociados Señores Rebollo López y Hernández Denton emitieron opiniones disidentes. El Juez Asociado Señor Negrón García se inhibió.

 En ambos recursos se impugnaba la decisión del oficial examinador que confirmó el despido del empleado, pero a su vez, ordenó que se le pagara su sueldo desde el 81 de mayo de 1984 hasta la fecha de la decisión.


Reglamento adoptado siguiendo la decisión en Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982).


En ese caso el tribunal dictó orden para que la compañía mostrara causa por la cual no debía reducirse la sanción de despido a una suspensión de empleo y sueldo de treinta días. Al expedirse los autos se han paralizado los procedimientos.


 Por ejemplo, que la decisión sea contraria a los principios esenciales del sistema de mérito que rige las relaciones entre la compañía y sus em-pleados no unionados, a tenor con la decisión en Torres Ponce v. Jiménez, supra.


No nos corresponde en este momento emitir juicio sobre la aplicabi-lidad y sabiduría de la doctrina adoptada por el Tribunal Supremo en el caso de Cleveland Board of Education v. Loudermill, 470 U.S. 532, 84 L. Ed. 2d 494 (1985), de que los empleados públicos tienen derecho a que se les con-ceda una oportunidad a una vista previa a su despido o suspensión de em-pleo y sueldo.


La Telefónica no ha cuestionado que el señor Torres Solano tenga derecho a solicitar revisión judicial de la decisión del examinador que con-firma su despido. Véanse: Santos Rodríguez v. Fuentes Fluviales, 91 D.P.R. 56, 65 (1964), y Hernández Montero v. Cuevas, Director, 88 D.P.R. 785, 803 (1963).